Citation Nr: 0916039	
Decision Date: 04/29/09    Archive Date: 05/07/09

DOCKET NO.  07-33 898	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for chloracne due to 
herbicide exposure.  

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

A. Nigam, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1966 to 
November 1968.  

This matter comes to the Board of Veterans' Appeals (Board) 
from an April 2006 rating decision of the VA RO in 
Huntington, West Virginia.  During the course of his appeal, 
the Veteran was afforded a videoconference hearing before the 
undersigned Acting Veterans Law Judge in August 2008.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

The Veteran contends that he currently suffers from chloracne 
due to herbicide exposure in Vietnam during his military 
service.  Specifically, he asserts that he developed 
chloracne while serving as a non-commissioned officer (NCO) 
chemical warfare specialist in Vietnam and spraying the local 
vegetation with Agent Orange. The Veteran also contends that 
he currently suffers from tinnitus due to excessive noise 
exposure during his military service.  Specifically, he 
asserts that he developed tinnitus while serving in various 
artillery and battalion units in Vietnam, and that at times 
he was exposed, without hearing protection, to mortar 
shelling.  These claims are supported by oral testimony 
provided by the Veteran and his representative in his August 
2008 hearing, which corroborates his reported symptomatology.  

The Veteran's military occupational specialty (MOS) listed on 
his DD Form 214, Certificate of Release or Discharge from 
Active Duty, was "Decon Spec".  Service personnel records 
reflect that the Veteran was assigned to an infantry division 
and his principal duty included ammunition storage 
specialist.  During his August 2008 Board hearing, the 
Veteran reported an employment history of working as a gas 
station attendant, truck driver, and for seven years as a 
spray painter who painted cars.  

With regard to the claim of service connection for chloracne, 
the service treatment records show that the Veteran had 
treatment for a rash on his neck and a cyst on his cheek in 
May and October 1968.  However, by the time of the discharge 
examination in June 1968, no additional complaints of or 
treatment for the skin were indicated.  A March 1984 VA 
treatment record includes a history of a seborrheic keratosis 
lesion excision in 1978, and reflects the diagnosis of and 
surgical removal of a subcutaneous cyst in the left cervical 
region.  Significantly, in September 2003 the Veteran 
underwent an Agent Orange registry evaluation, which showed 
findings of comedones with deep pitting on the back 
consistent with chloracne.  However, VA treatment records, 
dated from December 1983 to October 2007, and VA general 
examination reports, dated in December 1983 and October 1996, 
were otherwise negative for complaints of, diagnoses of, or 
treatment for any skin disorder.  There is no medical opinion 
of record to address the existence of a nexus between the 
Veteran's current chloracne and service.  

With regard to the tinnitus claim, service medical records 
are negative for references to tinnitus.  An October 2004 
audiology consult reflected that the Veteran reported 
experiencing constant tinnitus in the form of "humming" and 
"whistling" for the past 2 or 3 months.  A November 2004 VA 
ear nose and throat consult revealed findings of tinnitus 
that did not lateralize.  There is no opinion of record to 
address the existence of a nexus between the Veteran's 
current tinnitus and service.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002).  Service connection may be 
granted for any disease diagnosed after service when all the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2008).  

Therefore, under 38 C.F.R. § 3.159(c)(4), in a claim for 
disability compensation, VA will provide a medical 
examination or obtain a medical opinion based upon a review 
of the evidence of record if VA determines it is necessary to 
decide the claim.  A medical examination or medical opinion 
is necessary if the information and evidence of record does 
not contain sufficient competent medical evidence to decide 
the claim.  Given the Veteran's assertions and the evidence, 
the Board finds that VA examinations with medical opinions 
are warranted to properly adjudicate these claims.  

Accordingly, the case is REMANDED for the following action:

1.  The AMC or RO should undertake 
appropriate development to obtain any 
pertinent evidence identified but not 
provided by the Veteran, as well as 
copies of all records of treatment, 
identified by the Veteran, from other 
medical providers not already of record.  
The AMC/RO should also seek to obtain 
treatment records from the Huntington, 
West Virginia VA Medical Center, dated 
from October 2007 to the present.  If the 
AMC/RO is unable to obtain any pertinent 
evidence identified by the Veteran, it 
should so inform the Veteran and his 
representative and request that they 
submit the outstanding evidence.  

2.  Thereafter, the AMC/RO should arrange 
for the Veteran to undergo a VA 
dermatology examination to determine the 
nature and etiology of any skin disorder 
to include chloracne due to herbicide 
exposure.  The claims folder and a copy 
of this remand must be made available to 
each examiner for review of the case.  A 
notation to the effect that this record 
review took place should be included in 
the report of each examiner.  The 
examiner should provide detailed 
rationale, with specific references to 
the record, for any opinions provided.

The examiner should specifically state 
whether the Veteran has a current 
diagnosis of chloracne.  The examiner 
state an opinion at to whether it is more 
likely than not (i.e., probability 
greater than 50 percent); at least as 
likely as not (i.e., probability of 50 
percent); or less likely than not (i.e., 
probability less than 50 percent) that 
any identified chronic skin disorder, to 
include chloracne had its onset during 
active service; is etiologically related 
to the Veteran's presumed in-service 
herbicide exposure while in the Republic 
of Vietnam; or otherwise originated 
during or is causally related to active 
service.  All necessary tests and studies 
should be accomplished, and all clinical 
manifestations should be reported in 
detail.  

3.  The AMC/RO should also arrange for 
the Veteran to undergo the appropriate VA 
examination to determine the nature and 
etiology of any current tinnitus.  The 
claims folder and a copy of this remand 
must be made available to each examiner 
for review of the case.  A notation to 
the effect that this record review took 
place should be included in the report of 
each examiner.  The examiner should 
provide detailed rationale, with specific 
references to the record, for any 
opinions provided.

The examiner should state whether the 
Veteran has tinnitus and should provide 
an opinion as to whether it is at least 
as likely as not (a 50 percent or more 
probability) the current tinnitus, if 
found on examination, is causally linked 
to any incident of service.  All 
necessary tests and studies should be 
accomplished, and all clinical 
manifestations should be reported in 
detail.  

4.  The AMC/RO should readjudicate the 
claims for service connection for 
chloracne due to herbicide exposure, and 
for tinnitus.  If the benefits sought on 
appeal are not granted to the Veteran's 
satisfaction, the Veteran and his 
representative should be furnished a 
supplemental statement of the case and 
provided an appropriate opportunity to 
respond.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
K. J. ALIBRANDO
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


